DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amended claims filed on May 26, 2021.  Claims 5-23 have been cancelled.  Claims 24-34 have been newly added.

Claim Objections
Claim 28 is objected to because of the following informalities:  Claim 28 recites “The privacy device of claim 25, wherein the power supply is a 110 V AC power source and wherein the control signal is an AC signal”.  The examiner notes that claim 25 does not recite the use of a power supply, but claim 24, from which claim 25 depends from, recites a “source of power”.  The examiner is interpreting the limitations as to recite “The privacy device of claim 25, wherein the source of power is a 110 V AC power supply and wherein the control signal is an AC signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 24, 30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, US 2015/0236743 A1 in view of Christmann, US 2016/0147091 A1.
Regarding claim 1, Kennedy discloses a privacy device (Figs. 1A-5B) for selectively controlling properties of light entering a lens (105) of an image pickup device (by using shutters 106 and 504 (See ¶ 0021 and ¶ 0029)), comprising:
a shutter (106 and 504) adapted to be placed across a field of view of the image pick-up device (¶ 0021 and ¶ 0029).
Although Kennedy teaches a shutter adapted to be placed in a field of view of the image pick-up device, Kennedy does not explicitly disclose a light filter, wherein the light filter includes a smart film, wherein a transparency level of the smart film is adjustable as a function of an electrical control signal applied to the smart film.
However, Christmann discloses an optical detection device (Fig. 1) which includes an optical sensor (11), a liquid crystal device (13) including a polarization filter and located in front of the optical sensor which is controllable by use of a switch to control the liquid crystal display so as to make opaque and prevent light from reaching 
the control module is configured to transition the smart film between a plurality of transparency levels including: a transparent level, an opaque level, and one or more semi-transparent levels (Christmann, ¶ 0025, 0057, 0060, 0072, 0076-0078).
Christmann also discloses that by producing an intermediate state between the opaque state and the transparent state it is possible, for example, to achieve a grey filter (ND filter). This can be advantageous when the amount of light striking the sensor 11 is to be reduced, for example in order to be able to take photographs with a long exposure time (¶ 0087).  In ¶ 0015 and 0072, Christmann also discloses that the at least one region can be switchable between the substantially transparent state, the substantially opaque state and at least one partially opaque state. The partially opaque state can be an intermediate state in which the light transmission of the region in question has an intermediate value between the light transmission of the substantially opaque state and the light transmission of the substantially transparent state (See also ¶ 0082 and 0087-0089).  
Thus, after considering the teaching of Christmann, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to include a light filter, wherein the light filter includes a smart film, wherein a transparency level of the smart film is adjustable as a function of an electrical control signal applied to the smart film.  The motivation to do so would have been to provide an alternative option instead of a shutter to prevent capture of images of the observer of the device unnoticed for reasons of safety and privacy as suggested by Christmann (¶ 

Regarding claim 2, the combined teaching of Kennedy in view of Christmann further teaches a first user interface (See Kennedy, 107 and 505; ¶ 0021 and ¶ 0029) for receiving a user input, wherein the control signal is applied to the smart film as a function of the user input (Note that Christmann teaches that the polarization filter is controllable by use of a switch to control the liquid crystal display so as to make opaque and prevent light from reaching the optical sensor, wherein the switch controls a voltage controlling said liquid crystal display (¶ 0025, 0057, 0060, 0076-0078)).  Grounds for rejecting claim 1 apply here.

Regarding claim 3, the combined teaching of Kennedy in view of Christmann further teaches a control module electrically connected to the smart film and configured to output the control signal (Christmann, ¶ 0025), 
wherein the control module is on-board the privacy device (Christmann, ¶ 0025 (“A switch can be provided on an outer side of a casing of the electronic device for switching the at least one region from a substantially opaque state into a substantially transparent state”)), and wherein the smart film is configured to transition between a plurality of transparency levels, as a function of the control signal (Christmann, ¶ 0025, 0057, 0060, 0076-0078), 


Regarding claim 24, the combined teaching of Kennedy in view of Christmann further teaches that a film control circuit electrically connected to a source of power (Christmann, 51 in fig. 4A and 4B; ¶ 0076-0078), wherein the film control circuit is configured to generate the control signal having a voltage level that, when applied across the smart film, is suitable for causing the smart film to transition to one or more of the transparent level and the semi-transparent level (in ¶ 0087, Christmann discloses “With the arrangement shown in FIG. 6 it is possible to produce almost any aperture shape. For example, similarly to the arrangement shown in FIG. 5, it is possible by suitably controlling the respective electrodes to produce circular apertures and annular apertures of different diameters. By producing an intermediate state between the opaque state and the transparent state it is possible, for example, to achieve a grey filter (ND filter). This can be advantageous when the amount of light striking the sensor 11 is to be reduced, for example in order to be able to take photographs with a long exposure time. Furthermore, a grey filter with graduation (for example from top to bottom or from right to left) can be achieved by varying the voltage values applied to the respective electrodes. A grey filter (for example with graduation) can be used, for example, to compress the dynamic range of a recorded image. If, for example, a minimum voltage value is 0 V and a maximum voltage value is U.sub.max, voltage values between 0 V and U.sub.max can be applied to the respective electrodes in order to shift the respective regions into intermediate states and in order to obtain a grey filter or a grey filter with graduation) (This teaches that the film control circuit is configured to generate the control signal having a voltage level that, when applied across the smart film, is suitable for causing the smart film to transition to one or more of the transparent level and the semi-transparent level as claimed) (See also ¶ 0088-0089).

Regarding claim 30
Regarding claim 32, the combined teaching of Kennedy in view of Christmann further teaches that the first user interface comprises a touch- sensitive surface provided on an exterior surface of the privacy device (Christmann, ¶ 0018 and 0066).

Regarding claim 33, the combined teaching of Kennedy in view of Christmann further teaches that the control module comprises: 
a control input circuit electrically connected to the first user interface (Christmann, liquid crystal device 13), wherein the control input circuit is configured to detect the user input to the first user interface and generate an input signal (¶ 0025, 0057, 0060, 0076-0078);
a microcontroller (Christmann, ¶ 0011 and 0028) electrically connected to the control input circuit, wherein the microcontroller is configured to determine a target transparency level among the plurality of transparency levels based on the input signal received from the control input circuit (Christmann, ¶ 0072, 0087-0089); and
a film control circuit electrically connected to the microcontroller, wherein the film control circuit is configured to generate the control signal based on the determined target transparency level (Christmann, ¶ 0060, 0076-0077).

Regarding claim 34, although the combined teaching of Kennedy in view of Christmann does not teach that the image pickup device is an IP camera, Official Notice is taken that the use of IP cameras is well known in the art to capture images and transmit them directly to the internet without use of a computer and given that Christmann discloses that the invention is applicable to cameras in other devices such .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, US 2015/0236743 A1 in view of Christmann, US 2016/0147091 A1 and further in view of Bean, 2003/0052989 A1.
Regarding claim 4, the combined teaching of Kennedy in view of Christmann further teaches two conductive elements configured to apply the control signal across at least a portion of the smart film (Christmann, ¶ 0016 and 0050-0052) but fails to teach that the smart film is a Polymer Dispersed Liquid Crystal (PDLC) film.  
However, Bean discloses the use of a Polymer Dispersed Liquid Crystal (PDLC) film to be used as a shutter for a camera (¶ 0024).  Bean further discloses “In an embodiment where the shutter 114 may be placed in states of partial opacity, the shutter 114 may be controlled to be partially opaque. As a result, the shutter 114 may act as a filter, reducing the light intensity at the imaging sensor 117. This may include controlling the opacity of individual shutter elements 204 or of groupings of shutter elements. This may be advantageous when a scene or a portion of a scene is very bright” (¶ 0021).  This teaches the concept of providing a shutter that also work in semi-transparent states.  
Thus, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to Polymer Dispersed Liquid Crystal .

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, US 2015/0236743 A1 in view of Christmann, US 2016/0147091 A1 and further in view of Bhardwaj, US 2015/0260991 A1.
Regarding claim 25, the combined teaching of Kennedy in view of Christmann fails to teach a voltage divider circuit configured to selectively output the control signal having one of a plurality of prescribed voltage levels as a function of the user input, and wherein the plurality of prescribed voltage levels correspond to respective transparency levels of the smart film.
However, Bhardwaj discloses a transparency controller (305 in fig. 3) for an eyepiece (105 in fig.1), wherein the transparency controller controls the transparency dimming of an electro-chromic film (320) by application of voltages, the power for the drive signal being drawn from the power signal (PWR) output from system power (315) and scaled by scaling circuit (325) under the influence of a control circuit (330), wherein the scaling circuit (325) may provide a linear scaling, non-linear scaling, or adaptive/intelligent scaling based upon various ambient lighting conditions and may be implemented as a variable voltage divider, a voltage controlled resistor, a controllable voltage regulator, a potentiometer, or otherwise (¶ 0024).
Thus, after considering the teaching of Bhardwaj, it would have been obvious to one of an ordinary skill in the art before the effective filling date of the present 

Regarding claim 26, the combined teaching of Kennedy in view of Christmann and further in view of Bhardwaj further teaches a power supply as the source of power (Christmann, 51 in figs. 4A and 4B), and wherein the power supply is a DC power supply and is provided on-board the privacy device (See Bhardwaj, ¶ 0023 which teaches a battery as a source of power and included in the had wearable display).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, US 2015/0236743 A1 and Christmann, US 2016/0147091 A1 in view of Bhardwaj, US 2015/0260991 A1 and further in view of Davis, US 2014/0300805 A1.
Regarding claim 29, the combined teaching of Kennedy in view of Christmann and further in view of Bhardwaj fails to teach that the control signal is one of an AC signal and a DC signal. 
However, Davis discloses an optical filter (102 in fig. 1) for an image sensor (114) of a camera (See fig. 1) wherein the filter comprises a liquid crystal element that can be controlled according to a drive voltage to vary the instantaneous illumination on the image sensor (114) over the course of one or more exposure, wherein the liquid 
Thus, after considering the teaching of Davis, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to use an AC signal as the control signal with the motivation of providing temporal filtering, global shuttering, or neutral density filtering as suggested by Davis (¶ 0051).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, US 2015/0236743 A1 in view of Christmann, US 2016/0147091 A1 and further in view of Cencur, US 2001/0045803 A1.
Regarding claim 31, the combined teaching of Kennedy in view of Christmann fails to teach that the first user interface comprises an air gap switch configured to disconnect the smart film from a power source in response to the user input.
However, Cencur discloses the concept of providing an airgap switch to electrical devices to allow disconnection of power of the device without removal of decorative cover plates (¶ 0072).
Thus, after considering the teaching of Cencur, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to provide the first user interface with an air gap switch configured to disconnect the smart film from a power source in response to the user input.  The motivation to do so .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,291,861 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, limitations of claim 1 are present in claim 1 of the patent.  Claim 1 in the present application is a broader recitation of claim 1 in the patent as the patent further recite “a body having: a peripheral side-wall surrounding a generally hollow interior volume and defining an open back of the body, a mount adapted to attach the body to the device; a light filter supported by the body and defining a front side of the body opposite the open back, wherein the light filter comprises: a transparent substrate extending across the interior volume, and a smart film disposed on a surface of the substrate”.

Regarding claim 2, limitations of claim 2 are present in claim 2 of the patent.

Regarding claim 3, limitations of claim 3 are present in claims 2 and 3 of the patent.

Regarding claim 4, limitations of claim 4 are present in claim 4 of the patent.

Regarding claim 34, limitations of claim 34 are present in claim 11 of the patent.

Claims 24, 30, 32 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5 and 6 of U.S. Patent No. 10,291,861 B2 in view of Christmann, US 2016/0147091 A1.
Regarding claim 24, although claims 2 and 3 of the patent do not require a film control circuit electrically connected to a source of power, wherein the film control circuit is configured to generate the control signal having a voltage level that, when applied across the smart film, is suitable for causing the smart film to transition to one or more of the transparent level and the semi-transparent level, Christmann discloses an optical detection device (Fig. 1) which includes an optical sensor (11), a liquid crystal device (13) including a polarization filter and located in front of the optical sensor which is controllable by use of a switch to control the liquid crystal display so as to make opaque and prevent light from reaching the optical sensor, wherein the switch controls a voltage controlling said liquid crystal display (¶ 0025, 0057, 0060, 0076-0078), the control module is configured to transition the smart film between a plurality of transparency 

Regarding claim 30
Regarding claim 32, limitations of claim 32 are present in claim 6 of the patent.

Regarding claim 33, limitations of claim 33 are present in claim 5 of the patent.

Claims 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10,291,861 B2 in view of Christmann, US 2016/0147091 A1 and further in view of Bhardwaj, US 2015/0260991 A1.
Regarding claim 25, claims 2 and 3 of the patent in view of Christmann fail to teach a voltage divider circuit configured to selectively output the control signal having one of a plurality of prescribed voltage levels as a function of the user input, and wherein the plurality of prescribed voltage levels correspond to respective transparency levels of the smart film.
However, Bhardwaj discloses a transparency controller (305 in fig. 3) for an eyepiece (105 in fig.1), wherein the transparency controller controls the transparency dimming of an electro-chromic film (320) by application of voltages, the power for the drive signal being drawn from the power signal (PWR) output from system power (315) and scaled by scaling circuit (325) under the influence of a control circuit (330), wherein the scaling circuit (325) may provide a linear scaling, non-linear scaling, or adaptive/intelligent scaling based upon various ambient lighting conditions and may be implemented as a variable voltage divider, a voltage controlled resistor, a controllable voltage regulator, a potentiometer, or otherwise (¶ 0024).


Regarding claim 26, claim 2 and 3 of the patent in view of Christmann and further in view of Bhardwaj further teaches a power supply as the source of power (Christmann, 51 in figs. 4A and 4B), and wherein the power supply is a DC power supply and is provided on-board the privacy device (See Bhardwaj, ¶ 0023 which teaches a battery as a source of power and included in the had wearable display).

Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,291,861 B2 and Christmann, US 2016/0147091 A1 in view of Bhardwaj, US 2015/0260991 A1 and further in view of Davis, US 2014/0300805 A1.
Regarding claim 29, claim 2 of the patent in view of Christmann and further in view of Bhardwaj fails to teach that the control signal is one of an AC signal and a DC signal. 
Davis discloses an optical filter (102 in fig. 1) for an image sensor (114) of a camera (See fig. 1) wherein the filter comprises a liquid crystal element that can be controlled according to a drive voltage to vary the instantaneous illumination on the image sensor (114) over the course of one or more exposure, wherein the liquid crystal element may be opaque when supplied with a voltage (e.g., a sinusoidal AC voltage signal) and transparent when not supplied with a voltage, and the root mean square (RMS) of the supplied voltage can be increased to increase the opacity of the liquid crystal element and decreased to decrease the opacity of the liquid crystal element (¶ 0051).
Thus, after considering the teaching of Davis, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to use an AC signal as the control signal with the motivation of providing temporal filtering, global shuttering, or neutral density filtering as suggested by Davis (¶ 0051).

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,291,861 B2 in view of Christmann, US 2016/0147091 A1 and further in view of Cencur, US 2001/0045803 A1.
Regarding claim 31, claim 2 of the patent in view of Christmann fails to teach that the first user interface comprises an air gap switch configured to disconnect the smart film from a power source in response to the user input.
Cencur discloses the concept of providing an airgap switch to electrical devices to allow disconnection of power of the device without removal of decorative cover plates (¶ 0072).
Thus, after considering the teaching of Cencur, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to provide the first user interface with an air gap switch configured to disconnect the smart film from a power source in response to the user input.  The motivation to do so would have been to allow disconnection of the power to the device without having to remove any parts as suggested in Cencur (¶ 0072).

Claims 1-4 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 9 of U.S. Patent No. 10,939,052 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, limitations of claim 1 are present in claim 1 of the patent.  Claim 1 in the present application is a broader recitation of claim 1 in the patent as the patent further recite “the smart film is a Polymer Dispersed Liquid Crystal (PDLC) film; a first user interface for detecting a user input and generating an electrical input signal based on the user input; and a control module electrically connected to the first user interface and the smart film, wherein the control module is configured to generate the electrical control signal as a function of the input signal and thereby selectively controls the transparency of the smart film based on the user input, wherein the control module is configured to transition the smart film between a plurality of transparency levels 

Regarding claim 2, limitations of claim 2 are present in claim 1 of the patent.

Regarding claim 3, limitations of claim 3 are present in claim 1 of the patent.

Regarding claim 4, limitations of claim 4 are present in claim 1 of the patent.

Regarding claim 34, limitations of claim 34 are present in claim 9 of the patent.

Claims 24, 30, 32 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,939,052 B2 in view of Christmann, US 2016/0147091 A1.
Regarding claim 24, although claim 1 of the patent do not require a film control circuit electrically connected to a source of power, wherein the film control circuit is configured to generate the control signal having a voltage level that, when applied across the smart film, is suitable for causing the smart film to transition to one or more of the transparent level and the semi-transparent level, Christmann discloses an optical detection device (Fig. 1) which includes an optical sensor (11), a liquid crystal device (13) including a polarization filter and located in front of the optical sensor which is controllable by use of a switch to control the liquid crystal display so as to make opaque 

Regarding claim 30, although claim 1 of the patent fails to recite that the first user interface comprises one or more of a mechanical, electrical and electro-mechanical switch configured to interrupt the supply of the control signal to the smart film and force the smart film to a particular transparency level, Christmann further teaches that the first user interface comprises one or more of a mechanical, electrical and electro-mechanical switch (53 in figs. 4A and 4B) configured to interrupt the supply of the control signal to the smart film and force the smart film to a particular transparency level (In ¶ 0076, Christmann discloses “A switch 53 is further provided, which switch can be closed in order to apply the voltage and opened in order to interrupt the voltage supply. In FIGS. 4A and 4B there is shown by way of example only one switch 53 and one electric wire 52 which supply the four electrodes belonging to the four regions 50a-d with a common voltage”.  This teaches interrupt the supply of the control signal to the smart film and force the smart film to a particular transparency level as claimed).  Thus, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have one or more of a mechanical, electrical and electro-mechanical switch configured to interrupt the supply of the control signal to the smart 

Regarding claim 32, limitations of claim 32 are present in claim 6 of the patent.

Regarding claim 33, limitations of claim 33 are present in claim 5 of the patent.

Claims 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,939,052 B2 in view of Christmann, US 2016/0147091 A1 and further in view of Bhardwaj, US 2015/0260991 A1.
Regarding claim 25, claim 1 in view of Christmann fails to teach a voltage divider circuit configured to selectively output the control signal having one of a plurality of prescribed voltage levels as a function of the user input, and wherein the plurality of prescribed voltage levels correspond to respective transparency levels of the smart film.
However, Bhardwaj discloses a transparency controller (305 in fig. 3) for an eyepiece (105 in fig.1), wherein the transparency controller controls the transparency dimming of an electro-chromic film (320) by application of voltages, the power for the drive signal being drawn from the power signal (PWR) output from system power (315) and scaled by scaling circuit (325) under the influence of a control circuit (330), wherein the scaling circuit (325) may provide a linear scaling, non-linear scaling, or adaptive/intelligent scaling based upon various ambient lighting conditions and may be 
Thus, after considering the teaching of Bhardwaj, it would have been obvious to one of an ordinary skill in the art before the effective filling date of the present application to include a voltage divider circuit configured to selectively output the control signal having one of a plurality of prescribed voltage levels as a function of the user input, and wherein the plurality of prescribed voltage levels correspond to respective transparency levels of the smart film.  The motivation to do so would have been to allow changing the transparency based upon various ambient lighting condition as suggested by Bhardwaj (¶ 0024).

Regarding claim 26, claim 1 in view of Christmann and further in view of Bhardwaj further teaches a power supply as the source of power (Christmann, 51 in figs. 4A and 4B), and wherein the power supply is a DC power supply and is provided on-board the privacy device (See Bhardwaj, ¶ 0023 which teaches a battery as a source of power and included in the had wearable display).


Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,939,052 B2 and Christmann, US 2016/0147091 A1 in view of Bhardwaj, US 2015/0260991 A1 and further in view of Davis, US 2014/0300805 A1.
Regarding claim 29, claim 1 of the patent in view of Christmann and further in view of Bhardwaj fails to teach that the control signal is one of an AC signal and a DC signal. 
However, Davis discloses an optical filter (102 in fig. 1) for an image sensor (114) of a camera (See fig. 1) wherein the filter comprises a liquid crystal element that can be controlled according to a drive voltage to vary the instantaneous illumination on the image sensor (114) over the course of one or more exposure, wherein the liquid crystal element may be opaque when supplied with a voltage (e.g., a sinusoidal AC voltage signal) and transparent when not supplied with a voltage, and the root mean square (RMS) of the supplied voltage can be increased to increase the opacity of the liquid crystal element and decreased to decrease the opacity of the liquid crystal element (¶ 0051).
Thus, after considering the teaching of Davis, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to use an AC signal as the control signal with the motivation of providing temporal filtering, global shuttering, or neutral density filtering as suggested by Davis (¶ 0051).


Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,939,052 B2 in view of Christmann, US 2016/0147091 A1 and further in view of Cencur, US 2001/0045803 A1.
Regarding claim 31, claim 1 of the patent in view of Christmann fails to teach that the first user interface comprises an air gap switch configured to disconnect the smart film from a power source in response to the user input.
However, Cencur discloses the concept of providing an airgap switch to electrical devices to allow disconnection of power of the device without removal of decorative cover plates (¶ 0072).
Thus, after considering the teaching of Cencur, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to provide the first user interface with an air gap switch configured to disconnect the smart film from a power source in response to the user input.  The motivation to do so would have been to allow disconnection of the power to the device without having to remove any parts as suggested in Cencur (¶ 0072).

Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 27, the main reason for indication of allowable subject matter is because although the prior art of record fails to teach or reasonably suggest, including all the limitations of claims 1, 3, 24, 25 and 26, that the film control circuit comprises one or more of a boost circuit and a charge pump circuit and is configured to output a signal having a voltage level that is greater than a voltage level of the power supply.

Regarding claim 28, the main reason for indication of allowable subject matter is because although the prior art of record fails to teach or reasonably suggest, including all the limitations of claims 1, 3, 24 and 25, that the power supply is a 110 V AC power source and wherein the control signal is an AC signal.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nelson D. Hernández Hernández/           Primary Examiner, Art Unit 2697
August 27, 2021